DETAILED ACTION
The amendment to Application Ser. No. 16/502,965 filed on February 18, 2021, has been entered.  Claims 3, 11-20, 23 and 33 are cancelled. Claims 1, 2, 5, 6, 21, 22, 25, 31, 32, and 35 are amended. New Claims 41-46 are added. Claims 1, 2, 4-10, 21, 22, 24-32 and 34-46 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statements dated January 1, 2021, and February 15, 2021, respectively, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Response to Arguments
The amendment to Claims 1, 2, 21, 22, 31 and 32 has overcome the rejection of Claims 1-10 and 21-40 under 35 U.S.C. 112(b) as being indefinite for failing to 

The amendment to Claims 1, 21 and 31 has overcome the rejection of Claims 1, 5-10, 21, 25-31 and 35-40 under 35 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Non-Final Office Action mailed November 25, 2020. The rejection of Claims 1, 5-10, 21, 25-31 and 35-40 under 35 U.S.C. 112(a) under 35 U.S.C. 112(a) is hereby withdrawn. 

The amendment to Claims 2, 22 and 32 do not overcome the rejection of Claims 2-4, 22-24 and 32-34 under 35 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Non-Final Office Action mailed November 25, 2020. The rejection of Claims 2-4, 22-24 and 32-34 under 35 U.S.C. 112(a) is maintained.

The amendment to Claims 1, 21 and 31 has overcome the rejection of Claims 1-10 and 21-40 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed November 25, 2020. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 2, 4, 22, 24, 32, 34 and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2 recites the limitation “determining, based on a historical comparison model associating user behavior for the user with the client device, that the client device is associated with the user” in lines 1-3. Paragraph [0143] of the instant specification suggests that the CDIAE may utilize information including the data path, user interactions, and/or external device mapping databases to create “a historical comparison model”. However, there is no further description of the historical comparison model or its usage in determining that a client device is associated with a user. While paragraph [0145] of the specification states that user agent information may be used in calculating a probability that a wireless device is “a device used by a specific person”, there is insufficient written description support in the specification for 
Dependent Claims 4 and 41 are rejected for the reasons presented above with respect to rejected Claim 2 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 22 is rejected for substantially the same reasons presented above with respect to Claim 2.
Dependent Claims 24 and 42 are rejected for the reasons presented above with respect to rejected Claim 22 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 32 is rejected for substantially the same reasons presented above with respect to Claim 2.
Dependent Claims 34 and 43 are rejected for the reasons presented above with respect to rejected Claim 32 in view of their dependence thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-9, 21, 22, 24-29 and 31, 32, 34-39 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al., Pub. No. US Spencer”, in view of Richard, Pub. No. US 2003/0014518 A1, and in further view of Keidar et al., Pub. No. US 2017/0238235 A1, hereby “Keidar”.

Regarding Claim 1, Spencer discloses “A method (Spencer paragraph 6: a method for remote device recognition) comprising:
receiving, by a computing device, a connection request for a client device (Spencer figs. 1 and 2A-2C and paragraphs 33, 37, 68-69 and 86: network access module 106 receives a connection request from remote device 102); 
determining, by the computing device, that the connection request comprises identification data associated with the client device, wherein the identification data indicates at least one characteristic of the client device (Spencer figs. 1 and 2A-2C and paragraphs 35, 72, 79-80 and 86: service access module 112 or network access module 106 extracts remote device information from the connection request received from remote device 102, wherein the remote device information may comprise remote device type information, specific remote device information, remote device configuration information, i.e., identification data indicating at least one characteristic of remote device 102); 
determining, based on inputting the identification data into a device profile database associated with the client device, a correlation between the identification data and one or more possible identities (Spencer figs. 1 and 2A-2C and paragraphs 36, 72, 84-86, 89 and 93: service access module 112 compares the remote device information extracted from the connection request against remote device profiles stored by knowledge base 210 to identify a matching remote device profile, i.e., determine a correlation with a possible identity); 
determining.... an identity of the one or more possible identities as the identity of the client device (Spencer paragraph 89: a match may be determined if substantially all of the extracted remote device information matches information in a remote device profile stored in knowledge base 210)”.
However, while Spencer implies the existence of a threshold correlation or similarity that is used to determine a matching remote device profile in the knowledge base (Spencer paragraph 89), Spencer does not explicitly disclose “determining, based on the correlation satisfying a threshold, an identity of the one or more possible identities as the identity of the client device (emphasis added)”.
In the same field of endeavor, Richard discloses “determining, based on the correlation satisfying a threshold, an identity of the one or more possible identities as the identity of the client device (Richard figs. 1-2 and paragraphs 18-20 and 111: recognition unit 22 determines one or more possible candidate entries in device database 24 as potential matches based on the similarity of the received attributes and the attributes of an entry in device database 24 exceeding threshold RT).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Spencer to determine one or more candidate remote device profiles based upon the similarity of the extracted remote device information and the remote device profile exceeding a threshold as taught by Richard because doing so constitutes applying a known technique (determining possible candidate matches based upon a similarity measure exceeding a threshold) to known devices and/or methods (a method for remote device recognition) ready for (determining one or more possible matching remote device records within the knowledge based). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Spencer discloses that information pertaining to the determined device identity may be provided along with location and time information to a third party, i.e., sent to an additional device (Spencer figs. 1 and 13 and paragraphs 9, 184-190 and 209), the combination of Spencer and Richard does not explicitly disclose “sending, based on determining that the client device is associated with a user, a request to a device associated with the user to validate the identity of the client device; and
sending, to an additional device and based on receiving a validation of the identity, the identity of the client device.”
In the same field of endeavor, Keidar discloses “sending, based on determining that the client device is associated with a user, a request to a device associated with the user to validate the identity of the client device (Keidar fig. 1 and paragraphs 25-26: router management device 140, i.e., a device associated with the user, presents the determined device type to the user and asks the user to confirm the determined device type); and
sending, to an additional device and based on receiving a validation of the identity, the identity of the client device (Keidar fig. 1 and paragraphs 17 and 27-29: in response to receiving confirmation from the user, the determined device type of new client device 120 is provided to router management server 130).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Spencer, as modified by Richard, to provide the device identity that has been confirmed by a user to a management server as taught Keidar. One of ordinary skill in the art would have been motivated to combine providing the device identity that has been confirmed by a user to a management server to enable provisioning of access control rules that are to be applied to the communications of the device based on the determined device identity (Keidar paragraph 27).

Regarding Claim 2, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 1.
Additionally, Spencer discloses “determining, based on a historical comparison model associating user behavior for a user with the client device, that the client device is associated with the user (Spencer fig. 6 and paragraphs 36-38, 72-73, 89, 167 and 172: a user account/profile associated with the identified remote device profile is determined using knowledge base 210).”

Regarding Claim 4, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 2.
Additionally, Spencer discloses “determining, based on a device profile database entry associated with the client device, a policy associated with the user (Spencer fig. 6 and paragraphs 36-39, 84, 95, 167 and 172: a service profile associated with the identified remote device is determined, the service profile identifying allowed or restricted services, resources or applications, i.e., a policy associated with the user).”

Regarding Claim 5, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 1.
Spencer discloses “determining, based on the identification data and the device profile database, that the client device is a mobile device, wherein the identification data further comprises an indication of an operating system of the client device (Spencer paragraphs 35-36, 62, 65, 84-86, 111, 119-120 and 128: the type of remote device, e.g., a smartphone or PDA, may be determined based on the extracted remote device information, which may identify the operating system of the remote device).”

Regarding Claim 6, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 1.
Additionally, Spencer discloses “wherein the identification data comprises a Media Access Code (MAC) address (Spencer paragraphs 36, 72 and 85: the extracted remote device information may comprise a MAC address).”

Regarding Claim 7, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 1.
Additionally, Spencer discloses “wherein the identification data comprises a device operating system, a software version, a type of browser, and a software vendor (Spencer paragraphs 36, 72, 87, 111 and 128: the extracted remote device information may comprise operating system characteristics, browser type and configuration, application version; while Spencer does not clearly anticipate “software vendor” as remote device information that can be used to identify a remote device, nevertheless, Spencer explicitly teaches using related device information, e.g., operating system characteristics, browser type and configuration, application version, and therefore including “software vendor” as part of the remote device information used to identify a remote device requesting a connection would have been obvious to one of ordinary skill in the art).”

Regarding Claim 8, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 1.
Additionally, Richard discloses “receiving a user input comprising additional information regarding the client device, wherein the determining the identity is further based on the additional information (Richard fig. 3C and paragraphs 112, 114 and 121: a matching device entry is selected based in part on a manual selection received from a network administrator).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Spencer to determine a matching remote device profile based in part on input received from a network administrator as taught by Richard. One of ordinary skill would have been motivated to combine determining a matching remote device profile based in part on input received from a network administrator to resolve situations when two or more possible matching remote device profiles are identified by the service access module (Spencer paragraph 112).

Regarding Claim 9, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 1.
Additionally, Spencer discloses “wherein the at least one characteristic comprises at least one of an address of the client device, a type of the client device, or a location of the client device (Spencer paragraphs 35-36, 62, 65, 84-86, 111, 119-120 and 128: the extracted remote device information may identify the type of the client device).”

Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Spencer discloses “An apparatus (Spencer fig. 1 and paragraphs 6 and 33: a system for remote device recognition) comprising:
one or more processors (Spencer figs. 1 and 2A-2C and paragraphs 33, 68-72 and 81-82: network access module 106 and service access module 112);
memory storing instructions... (Spencer figs. 1 and 2A-2C and paragraphs 33, 68-72 and 81-82: network access module 106 and service access module 112)”.

Insofar as it recites similar claim elements, Claim 22 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 24 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 25 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 26 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 27 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 28 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 29 is rejected for substantially the same reasons presented above with respect to Claim 9.

Insofar as it recites similar claim elements, Claim 31 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Spencer discloses “A non-transitory computer-readable medium storing instructions... (Spencer figs. 1 and 2A-2C and paragraphs 33, 68-72 and 81-82: network access module 106 and service access module 112).”

Insofar as it recites similar claim elements, Claim 32 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 34 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 35 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 36 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 37 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 38 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 39 is rejected for substantially the same reasons presented above with respect to Claim 9.

Regarding Claim 41, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 2.
Additionally, Spencer discloses “wherein the historical comparison model is based on a data path, one or more user interactions, and an external device mapping database (Spencer fig. 2 and paragraphs 84-85 and 184-185: knowledge base 210 comprises compiled profiles and device usage patterns, i.e., is based on one or more user interactions).”

Insofar as it recites similar claim elements, Claim 42 is rejected for substantially the same reasons presented above with respect to Claim 41.

Insofar as it recites similar claim elements, Claim 43 is rejected for substantially the same reasons presented above with respect to Claim 41.

Regarding Claim 44, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 1.
Additionally, Keidar discloses “wherein the device associated with the user is the additional device or the client device (Keidar paragraph 18: client device 120 may act as the router management device 140, i.e., the device associated with the user is the client device).”

Insofar as it recites similar claim elements, Claim 45 is rejected for substantially the same reasons presented above with respect to Claim 44.

Insofar as it recites similar claim elements, Claim 46 is rejected for substantially the same reasons presented above with respect to Claim 44.

Claims 10, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spencer, Richard and Keidar in view of Du et al., Pub. No. US 2019/0387011 A1, hereby “Du”.

Regarding Claim 10, the combination of Spencer, Richard and Keidar discloses all of the limitations of Claim 1.
However, while Spencer discloses creating a new remote device profile when a matching remote device profile is not found in the knowledge base (Spencer paragraphs 6, 184, 196-197 and 204), the combination of Spencer, Richard and Keidar does not explicitly disclose “sending, to the additional device, a notification comprising a request to input data regarding a new client device.”
In the same field of endeavor, Du discloses “sending, to the additional device, a notification comprising a request to input data regarding a new client device (Du paragraph 36: an alert, i.e., a notification, prompts a network administrator to take action in association with an as-of-yet unprofiled IoT device, which may include adding a new profile to the IoT device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Spencer, as modified by Richard and Keidar, to alert the third-party to create a new remote device profile for an unmatched remote device as taught by Du because doing so constitutes applying a known technique (prompting a user to create a new device profile for an unmatched device) to known devices and/or methods (a method for remote device recognition) ready for improvement to yield predictable and desirable results (recognition of the “new” remote device upon subsequent visits/connections). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 30 is rejected for substantially the same reasons presented above with respect to Claim 10.

Insofar as it recites similar claim elements, Claim 40 is rejected for substantially the same reasons presented above with respect to Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                         
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449